Appeal by the defendant from an order of the County Court, Suffolk County (Crecca, J), dated August 15, 2006, which denied his motion, inter alia, pursuant to CPL 440.30 (1-a) for DNA testing.
Ordered that the order is affirmed.
The County Court properly denied the defendant’s motion, inter alia, pursuant to CPL 440.30 (1-a) for DNA testing since the defendant failed to show that there was a reasonable probability that the verdict would have been more favorable to him had the DNA test results been admitted into evidence at trial (see CPL 440.30 [1-a]; People v Brown, 36 AD3d 961, 962 [2007]; People v Bailey, 35 AD3d 491, 492 [2006], lv denied 8 NY3d 943 [2007]; People v Mattocks, 15 AD3d 676, 677 [2005]; People v Rispoli, 1 AD3d 538, 539 [2003]).
The defendant’s remaining contention is without merit. Crane, J.P., Spolzino, Krausman and McCarthy, JJ., concur.